[Cite as State v. Michalos, 2018-Ohio-4801.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     ASHTABULA COUNTY, OHIO


 STATE OF OHIO,                                  :       OPINION

                  Plaintiff-Appellee,            :
                                                         CASE NO. 2017-A-0071
         - vs -                                  :

 CHARLES A. MICHALOS,                            :

                  Defendant-Appellant.           :


 Criminal Appeal from the Conneaut Municipal Court, Case No. 2017 CRB 0058 A.

 Judgment: Affirmed.


 Kyle B. Smith, Conneaut Law Director, and Christopher M. Newcomb, Assistant
 Conneaut Law Director, 294 Main Street, Conneaut, OH 44030 (For Plaintiff-Appellee).

 Michelle M. French, Law Offices of Michelle M. French, LLC, 28 West Jefferson Street,
 Jefferson, OH 44047 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Charles A. Michalos, appeals from the judgment entry of

conviction and sentence issued by the Conneaut Municipal Court on September 5, 2017.

The judgment is affirmed.

        {¶2}      On January 27, 2017, appellant was charged via complaint with one count

of Aggravated Disorderly Conduct and one count of Disturbing a Lawful Public Meeting,

fourth-degree misdemeanors in violation of R.C. 2917.11(A)(2) and R.C. 2917.12(A)(2).

The charges stem from a January 23, 2017 city of Conneaut council meeting. The
complaints allege appellant yelled insults at city council members, yelled “shut up” to city

council members and audience members, and persisted with this behavior even after

requests to desist were made by city council members and Conneaut Police Officers.

       {¶3}   A jury trial was held on July 20, 2017.        Appellant was found guilty of

Aggravated Disorderly Conduct and not guilty of Disturbing a Lawful Public Meeting.

       {¶4}   Appellant was sentenced to 30 days in jail and fined $150.00, with the entire

fine and 28 days suspended, and a term of three years supervised community control.

The conditions of his community control include completing a mental health evaluation

and following the recommendations, and not attending city council meetings or having

any contact with city hall other than for personal or probationary purposes. The trial court

granted appellant’s oral request to stay the sentence pending appeal.

       {¶5}   Appellant raises two assignments of error on appeal:

              [1.] The trial court erred to the prejudice of the defendant by failing to
              grant his Rule 29 motion for acquittal; furthermore, the jury’s verdict
              was against the manifest weight of the evidence.

              [2.] The trial court erred when it failed to address appellant’s
              concerns about his appointed counsel’s performance by inquiring of
              the indigent defendant regarding his in-trial comments about his
              counsel.

       {¶6}   Under his first assignment of error, appellant argues the trial court erred by

denying his Crim.R. 29(A) motion for judgment of acquittal. Alternatively, he asserts the

jury’s verdict was against the manifest weight of the evidence.

       {¶7}   Crim.R. 29(A) requires the trial court to grant a motion for judgment of

acquittal if the evidence is insufficient to sustain a conviction on the charged offense(s).

“Thus, when an appellant makes a Crim.R. 29 motion, he or she is challenging the




                                              2
sufficiency of the evidence introduced by the state.” State v. Patrick, 11th Dist. Trumbull

Nos. 2003-T-0166 & 2003-T-0167, 2004-Ohio-6688, ¶18.

       {¶8}   When reviewing whether sufficient evidence was presented to sustain a

conviction, “[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307

(1979). Thus, a claim of insufficient evidence invokes a question of due process, the

resolution of which does not allow for a weighing of the evidence. State v. Schlee, 11th

Dist. Lake No. 93-L-082, 1994 WL 738452, *4 (Dec. 23, 1994), citing State v. Davis, 49

Ohio App.3d 109, 113 (8th Dist.1988), citing Jackson, supra, at 319.

       {¶9}   To determine whether a verdict is against the manifest weight of the

evidence, on the other hand, a reviewing court must consider the weight of the evidence,

including the credibility of the witnesses and all reasonable inferences, to determine

whether the trier of fact “‘clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered.’” State v. Thompkins,

78 Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st

Dist.1983). In weighing the evidence submitted at a criminal trial, an appellate court must

defer to the factual findings of the trier of fact regarding the weight to be given the

evidence and credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230 (1967),

paragraph one of the syllabus.

       {¶10} R.C. 2917.11(A)(2), “Disorderly Conduct,” provides that “[n]o person shall

recklessly cause inconvenience, annoyance, or alarm to another by * * * [m]aking




                                            3
unreasonable noise or an offensively course utterance, gesture, or display or

communicating unwarranted and grossly abusive language to any person[.]” “A person

acts recklessly when, with heedless indifference to the consequences, the person

disregards a substantial and unjustifiable risk that the person’s conduct is likely to cause

a certain result or is likely to be of a certain nature.” R.C. 2901.22(C).

       {¶11} To support a conviction of Aggravated Disorderly Conduct, the state was

also required to prove one of the aggravating factors listed in R.C. 2917.11(E)(3). The

aggravating factor relevant to appellant’s conviction is that “[t]he offender persist[ed] in

disorderly conduct after reasonable warning or request to desist.” R.C. 2917.11(E)(3)(a).

       {¶12} Appellant submits that, although the language he used was impolite and

uncooperative, it did not rise to the standard necessary for a conviction of Disorderly

Conduct. He further submits there is no indication he was ordered to stop this behavior

and yet continued in the behavior, which is necessary to support his conviction of

Aggravated Disorderly Conduct.

       {¶13} Defense counsel stipulated to three exhibits introduced by appellee, the

state of Ohio: (1) the recording of the January 23, 2017 city council meeting; (2) a copy

of the agenda from the meeting; and (3) the body cam video of one of the arresting

officers.

       {¶14} The recording of the meeting reveals that appellant began by reading from

a prepared statement, stating: “So our Democratic council and school board need

money—there’s a shocker.” He then made comments about a former council member,

Dino Julio, and certain street light fees that had been generated over the previous seven

years and engaged in what he referred to as “simple math.” Appellant then stated: “Which




                                              4
begs the question, what did Dino Julio’s council do with the unreported $50,000.00, or

more importantly, the $350,000.00 over the last seven years? Did they split it four ways?

That would be $12,500.00 a year for four councilmen.             After all, it only takes four

councilmen for a majority vote to pass, and as fate would have it, the majority of council

is Democrats. Why would they lie about - -” At that time, City Council President, Nicholas

Church, banged his gavel and said appellant’s name. Appellant forcefully told him to

“shut up.” Mr. Church said, “pardon me?” to which appellant replied, “I said, ‘shut up.’

People need to learn this.” Mr. Church instructed someone to “push the button” and told

appellant his time was up; appellant responded, “no, it is not.” Appellant can then be

heard calling Mr. Church a name. Appellant continued to yell “shut up” multiple times as

Mr. Church told appellant he was done and called for a recess of the meeting. Mr. Church

ordered the cameras be turned off. Appellant continued to speak, and Mr. Church ordered

the microphones be turned off.

       {¶15} Mr. Church testified he used the gavel because appellant was insinuating

that city council was stealing the money, although he did not hear appellant explicitly use

the words “steal” or “thief.” He testified that the street light issue was not on the agenda,

but he would have permitted appellant to continue to speak had he not “crossed the line”

with the insinuation that city council members were stealing money. After using the gavel,

Mr. Church stated he tried to speak to appellant, but was interrupted by appellant saying,

“shut up.” Mr. Church told appellant he was out of order and was done talking. Appellant

continued to tell Mr. Church to “shut up” and call people names. At that time, Mr. Church

told the city manager to push the “panic button,” which summoned police officers located

in the building, because he felt appellant was out of control.




                                             5
       {¶16} Mr. Church testified he requested the cameras be turned off because he did

not want appellant to “have an audience” for his behavior. After the recording ended,

according to Mr. Church, appellant “continued on” until the police arrived, calling people

names from his chair and telling them to “shut up.” He testified that three officers

responded and asked appellant to leave several times, but appellant refused, stating he

had a right to be there. This is verified in the body cam recording of the arresting officers.

Appellant was arrested and removed from the meeting. Mr. Church testified that the

meeting was delayed by approximately 20 to 30 minutes.

       {¶17} Three other witnesses, identified below, testified that appellant told Mr.

Church to “shut up” several times, even after being told to stop speaking, and that

appellant caused a disruption and delay to the meeting.

       {¶18} Katherine Frank, an audience member, testified that appellant was making

“very derogatory” statements towards the councilmen and that he became more “erratic”

and “physical” in his behavior after the recording ended. Mrs. Frank further testified that

she made a comment to appellant on the recording. The recording reveals she told

appellant “no one else wants to hear you, either,” to which he responded, “I don’t care.”

       {¶19} Jon Arcaro, Conneaut councilman-at-large, testified that appellant was on

a “tangent,” making accusations, calling people names, and ordering Mr. Church to “shut

up.” He indicated that he heard appellant use the words “steal” and “thief” when referring

to council members. Mr. Arcaro further testified that he told appellant he had a right to

speak, but he could not be disorderly and threatening; he told appellant to “cease being

disorderly,” but appellant “didn’t want to listen to any reason.”




                                              6
       {¶20} James Hockaday, the city manager, testified that appellant was calling

council members “liars” and “thieves” and that, after the recording ended, appellant

continued to tell people to “shut up” and referred to Mr. Church as a “big slab of stupid.”

Mr. Hockaday also testified that appellant pointed his finger in Mrs. Frank’s face and told

her to “shut up.” Mr. Hockaday stated Mr. Church told him to push the “panic button,”

which he believed was appropriate because appellant’s behavior was out of line,

threatening, and aggressive towards others, including other members of the audience.

       {¶21} Officer Timothy Rose testified as to appellant’s behavior upon the officers’

arrival. He stated appellant grabbed his own wrists, sunk himself deeper into the chair,

and refused to leave upon their multiple requests to do so. Officer Rose testified the goal

was to remove appellant from the room on his own power, but appellant passively resisted

and let his body go limp, which resulted in appellant’s arrest on the ground.

       {¶22} Viewing the evidence outlined above most strongly in favor of the

prosecution, we hold the testimony of the five witnesses and the recordings provided

sufficient evidence of appellant’s disorderly conduct, which persisted after being ordered

to desist. Any rational jury could have found the elements of Aggravated Disorderly

Conduct, in violation of R.C. 2917.11(A)(2) and (E)(3)(a), proven beyond a reasonable

doubt. There was evidence presented from which the jury could have found that appellant

recklessly made an “offensively course utterance, gesture, or display” that caused

“inconvenience, annoyance, or alarm” and that he persisted in doing so after a

“reasonable warning or request to desist.” The trial court did not err in denying appellant’s

Crim.R. 29(A) motion for judgment of acquittal.




                                             7
       {¶23} Further, based on the evidence outlined above, we do not conclude that

appellant’s conviction of Aggravated Disorderly Conduct was against the manifest weight

of the evidence. Under the circumstances of a public meeting, the jury did not lose its

way or create a manifest miscarriage of justice by finding appellant’s behavior, which was

largely directed at the councilman attempting to keep order of that meeting, amounted to

Aggravated Disorderly Conduct.

       {¶24} Appellant’s first assignment of error is without merit.

       {¶25} Under his second assignment of error, appellant argues the trial court did

not make an adequate inquiry into his concerns about his trial counsel as required under

State v. Deal, 17 Ohio St.2d 17 (1969). Appellant submits the trial court did not inquire,

in any way, into appellant’s concerns about his appointed counsel’s performance.

       {¶26} “Where, during the course of his trial for a serious crime, an indigent

accused questions the effectiveness and adequacy of assigned counsel, * * * it is the duty

of the trial judge to inquire into the complaint and make such inquiry a part of the record.”

Deal, supra, at syllabus. The inquiry may be brief and minimal, and the duty to inquire is

only triggered by allegations that are sufficiently specific. State v. Ketterer, 111 Ohio

St.3d 70, 2006-Ohio-5283, ¶139, citing State v. King, 104 Ohio App.3d 434, 437 (4th

Dist.1995) & State v. Prater, 71 Ohio App.3d 78, 82 (10th Dist.1990); State v. Carter, 128

Ohio App.3d 419, 423 (4th Dist.1998), citing Deal, supra, at 19 (“vague or general

objections do not trigger the duty to investigate further”). “The trial judge may then require

the trial to proceed with assigned counsel participating if the complaint is not

substantiated or is unreasonable.” Deal, supra, at syllabus.




                                              8
       {¶27} Appellant’s argument is distinguishable from that in Deal. In Deal, the

defendant was very specific in his attack on trial counsel; he informed the court that his

counsel failed to present his alibi defense and also refused to subpoena witnesses who

were detrimental to his defense. Id. at 18. The trial court, however, did not inquire into

counsel’s actions regarding the defendant’s accusations. Id. at 19.

       {¶28} Here, appellant takes issue with the following exchange between himself

and the trial court, which occurred during trial.

              THE COURT: We’re back on the record. I want to address a couple
              of items. I’ve already addressed one, Mr. Shiflet, with respect to your
              client’s conduct. And for the record, I wanted to reflect that he has
              still persisted, since my last admonition, to move about and whisper
              loudly and express, with facial gestures, dissatisfaction with
              whatever—I don’t know what—but that my patience is running thin
              on this. And I intend, if need be, to have Mr. Michalos removed from
              the courtroom. I don’t want to do that. I only had to do that once
              before, and that was with a hardened criminal.

              MR. MICHALOS: He’s not—

              THE COURT: And I don’t want to argue with you. I’m just saying.

              MR. MICHALOS: He’s not familiar with the case.

              THE COURT: I’m just saying to you, you cannot do what you have
              been doing. You don’t see anybody else in this room doing this.

              MR. MICHALOS: This man is not familiar with the case.

              THE COURT: Enough said on that issue.

       {¶29} Appellant did not initiate this conversation with the trial court nor does the

exchange reveal any specific complaints regarding trial counsel’s inadequacies. Rather,

appellant’s response is merely an attempt to excuse his unacceptable courtroom behavior

for which he was being admonished. The vague and general accusation that counsel




                                              9
was not “familiar” with his case, in this context, did not trigger the trial court’s duty under

Deal to inquire or investigate further.

       {¶30} Appellant’s second assignment of error is without merit.

       {¶31} The judgment of the Conneaut Municipal Court is affirmed.



CYNTHIA WESTCOTT RICE, J., concurs,

THOMAS R. WRIGHT, P.J., concurs in judgment only.




                                              10